Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of applicant’s amendment filed on December 28, 2021. Claims 1, 4, 10-14 and 22 have been amended. Claims 2 and 25 have been cancelled. Claims 1, 3-24 and 26-32 are pending.

Claims 1, 3-24 and 26-32 are allowed. 
Regarding Claims 1 and 3-21, applicant amended the independent claim to include the allowable subject matter indicated in the Non-Final Office action dated on November 18, 2021. Furthermore, the cited prior art of record does not teach or fairly suggest a lighting assembly wherein, along with the other claimed features, the primary transmissive optical element has at least one focal region inside the lighting assembly, as recited in claim 1.
Regarding Claims 22-24 and 26-27, applicant amended the independent claim to include the allowable subject matter indicated in the Non-Final Office action dated on November 18, 2021. Furthermore, the cited prior art of record does not teach or fairly suggest a lighting assembly wherein, along with the other claimed features, electrical power is proportionally allocated among light sources to regulate light distribution patterns emitted from the optical element to produce a light distribution pattern which is directional and non-lambertian, as recited in claim 22.
Regarding Claims 28-32, the cited prior art of record does not teach or fairly suggest a lighting assembly wherein, along with the other claimed features, with respect to the first light source channel the primary transmissive optical element is a light guide but with respect to the second light source channel the primary transmissive light source channel is not a light guide but rather a lens, as recited in claim 28.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEDEI K. HAMMOND whose telephone number is (571)270-7938. The examiner can normally be reached M to F, 12pm - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C. Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEDEI K HAMMOND/Primary Examiner, Art Unit 2844